PEARSON, J.

                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


YVONNE SCHOCKLEY,                               )
                                                )     CASE NO. 1:17CV2621
               Plaintiff,                       )
                                                )
               v.                               )     JUDGE BENITA Y. PEARSON
                                                )
NANCY A. BERRYHILL,                             )
ACTING COMMISSIONER OF                          )
SOCIAL SECURITY,                                )
                                                )     MEMORANDUM OF OPINION
               Defendant.                       )     AND ORDER



       An Administrative Law Judge (“ALJ”) denied Plaintiff Yvonne Schockley’s applications

for disability insurance benefits and supplemental security income, after a hearing on March 3,

2015. The Appeals Council remanded Schockley’s case for the ALJ to consider newly submitted

evidence. The ALJ held a second hearing on August 2, 2016, and again denied Plaintiff’s

applications. The Appeals Council denied Plaintiff’s request to review the ALJ’s decision,

thereby rendering the ALJ’s decision the final decision of the Commissioner.

       On December 18, 2017, Plaintiff filed a Complaint (ECF No. 1), seeking judicial review

of the Commissioner’s decision. The Court referred the case to Magistrate Judge Thomas M.

Parker for preparation of a report and recommendation pursuant to 28 U.S.C. § 636 and Local

Rule 72.2(b)(1). On December 3, 2018, the magistrate judge submitted a Report &

Recommendation (ECF No. 16) recommending that the Court affirm the Commissioner’s

decision as supported by substantial evidence and made pursuant to proper legal standards.
(1:17CV2621)

       Specifically, the magistrate judge found that the ALJ applied proper legal procedures in

weighing personal, educational, and vocational evidence, relevant medical evidence (of

Plaintiff’s physical and mental health), relevant opinion evidence, a relevant third-party

statement, and relevant testimonial evidence. ECF No. 16 at PageID#: 1804-22. The magistrate

judge also found that the ALJ reached a decision supported by substantial evidence in evaluating

Plaintiff’s subjective symptom complaints. Id. at PageID#: 1826-31.

       Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

filed within 14 days after service. Objections to the magistrate judge’s Report were, therefore,

due on December 17, 2018. Neither party has filed objections, evidencing satisfaction with the

magistrate judge’s recommendations. Any further review by this Court would be a duplicative

and inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir.

1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services, 932 F.2d

505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Accordingly, the Report & Recommendation of the magistrate judge (ECF No. 16) is

hereby adopted. The decision of the Commissioner of Social Security is affirmed. Judgment

will be entered in favor of Defendant.



       IT IS SO ORDERED.


 December 19, 2018                              /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge



                                                 2
